—Judgment, Supreme Court, New York County (Jane Solomon, J.), entered December 11, 2001, dismissing the complaint as against defendant-respondent, and bringing up for review *77an order which, in an action for medical malpractice alleging failure to timely diagnose colon cancer, insofar as appealed from, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Plaintiff fails to rebut defendant-respondent’s prima facie showings that she did not follow his timely and repeated recommendations to undergo a colonoscopy and that he owed plaintiff no duty to supervise the specialists to whom he referred plaintiff for the colonoscopy (see Markley v Albany Med. Ctr. Hosp., 163 AD2d 639, 640-641; Kleinert v Begum, 144 AD2d 645, 647-648). Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.